     Case 4:11-cv-02565 Document 134 Filed on 07/20/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
       ex. rel. Donna Mendez & Selina Rushing, §
       and Selina Rushing, Individually,       §
                                               §
STATE OF TEXAS ex. rel.                        §            NO. 4:11-CV-02565
Donna Mendez & Selina Rushing,                 §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §
                                               §
Doctors Hospital at Renaissance, Ltd., et al.  §
                                               §
       Defendants.                             §



              DEFENDANT ALONZO CANTU’S MOTION IN SUPPORT
            OF [133] MOTION IN OPPOSITION TO UNITED STATES’ [131]
            MOTION FOR LEAVE TO FILE A STATEMENT OF INTEREST

       Defendant Alonzo Cantu respectfully opposes the Government’s motion for leave to file

a statement of interest by August 20, 2021 for the same reasons as Defendants Doctors Hospital

at Renaissance, Ltd. and RGV Med, LLC and joins their motion. See Dkt. 133.

       If the Court grants the United States’ request to file a statement of interest, Alonzo Cantu

requests an opportunity to submit a response to the United States’ submission.
     Case 4:11-cv-02565 Document 134 Filed on 07/20/21 in TXSD Page 2 of 3




Dated: July 20, 2021                       Respectfully submitted,

                                      By: /s/ Robert Rivera, Jr.
                                            Robert Rivera, Jr.
                                            State Bar No. 16958030
                                            S.D. Adm. No. 13262
                                            rrivera@susmangodfrey.com
                                            SUSMAN GODFREY L.L.P.
                                            1000 Louisiana Street, Suite 5100
                                            Houston, Texas 77002-5096
                                            Telephone: (713) 651-9366
                                            Fax: (713) 654-6666

                                       Attorney-in-Charge for Alonzo Cantu



OF COUNSEL:

Shawn L. Raymond
State Bar No. 24009236
S.D. Adm. No. 26202
sraymond@susmangodfrey.com
Adam Tisdall
State Bar No. 24106885
atisdall@susmangodfrey.com
SUSMAN GODFREY L.L.P.
1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
Telephone: (713) 651-9366
Fax: (713) 654-6666
     Case 4:11-cv-02565 Document 134 Filed on 07/20/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on July 20, 2021, a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Adam Tisdall
                                                   Adam Tisdall
